DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 12/17/2021.  Claims 3-10 have been added.  Claims 1-10 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with David Owen on 12/28/2021.

4.	The application has been amended as follows:
Claims 6-10, line 2, change “nano tubes” to -- carbon nanotubes --.

Allowable Subject Matter

5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Govaert (US 2012/0192983) and Saxenfelt (US 2005/0229985).
Govaert discloses an inflatable plug comprising: a balloon-like element of elastic material having a peripheral wall, the peripheral wall comprising a matrix of elastic 
Saxenfelt discloses an inflatable, flexible device for use as an expandable closure device made from a highly flexible and highly elastic material such as natural rubber latex, and including a reinforcing structure such as fibers (claims 1, 3 and 8, [0018], [0044]).
	Thus, Govaert and Saxenfelt do not teach or fairly suggest the claimed low surface resistivity inflatable stopper comprising non-crosslinked natural rubber latex and fiber reinforcement, the rubber having a surface resistivity lower than 100 GQ according to DIN EN 60079-32-2 and DVGW G 5621-3 (VP), wherein the stopper comprises a rubber latex base layer and a secondary layer with fiber reinforcement and a non-crosslinked natural rubber latex which adheres to the fibers and the base layer, at least one rubber latex layer having a surface resistivity according to DIN EN 60079-32-2 and DVGW G-5621-3 (VP) of not exceeding 100 GQ.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762